Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-3 Nos. 333-159911 and 333-168177) of Vanguard Natural Resources, LLC; and Registration Statement (Form S-8 No. 333-152448) pertaining to the Vanguard Natural Resources, LLC Long-Term Incentive Plan; of our report dated February24, 2010 with respect to the consolidated financial statements of Encore Energy Partners LP, included in the Form 8-K of Vanguard Natural Resources, LLC. /s/ Ernst & Young LLP Fort Worth, Texas December 2, 2010
